Order issued May 31, 2013




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-00666-CR
                      ________________________________________

                       JAMES MATTHEW SIMMONS, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                       Before Justices O’Neill, Francis, and Fillmore

       Based on the Court’s opinion of this date, we GRANT the February 13, 2013 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

James Matthew Simmons, Bookin No. 12002201, Dallas County Jail, P.O. Box 660334, Dallas,

Texas, 75266-0334.



                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE